DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
Applicant argues : “ Ritchey does not teach generator may operate at saturation bend of curve plotting variation  .. teeth”, Henderhshot teaches steel material, flux density not exceeding 1.7 Tesla. Henderhshot describes steel cores, and Ritchey describes soft iron cores, therefore they do not operate at curve bend, combining Henderhshot and Ritchey is not relevant to the claim features, also they do not teach the permanent magnet provide flux concentration in air gap and are not arranged or have specific positions, ”. 
Examiner respectfully disagrees and points out that “ Ritchey the secondary reference teach the limitations argued above, and further explanation using evidence of Henderhshot as indicated in the rejection below Ritchey teaches the rotor (34) rotatable about the axis of rotation (18 is axis of rotation), the rotor being provided with permanent magnets (36a,36b) each having a north magnetic pole and a south magnetic pole (N, S, see Fig.7) , wherein the teeth (Pole cores 42 are teeth) are dimensioned so that each electromechanical conversion member (motor, three stage motor in Fig.11c,80, P[0137], the apparatus operates as a motor or generator, P[0140], the generator may work as a motor and may be divided into motor stages at least three stages could be a motor operation as in the claims) operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material (P[0104], cores are highly ferromagnetic cores, Magnetic Flux pass through high magnetic material having less leakage of flux, Intrinsic Evidence A Page 4-2, L.18-24 indicates that it is necessary to ensure magnetic flux density remains below level of magnetic saturation of steel in order to prevent any degradation of the operation, which is 1.6 T, and based on current application, 1.6 is maximum bending curve or knee point B is reached, which is typical for electric motors, which would be the case in Ritchey ferromagnetic steel, P[0019, 0020,) constituting the teeth (42), thus enabling at least two of the electromechanical conversion members (any two stages of Fig.11c, P[0112] to mitigate a short-circuit type failure (mitigate short-circuit faults, P[0039]) of another electromechanical conversion member P[0140], the motor stages are independent motor stages, and maintain output some stages may be motor stages, some may be inactive or left disengaged, when a motor fails another stages turns on and operates to make up for the to provide desired output), with one of the two electromechanical conversion members (any of the stages in P[0140]) compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member (inactive stages, P[0140]), while the other of the two electromechanical conversion members (other independent motor stages) delivers the nominal torque needed to operate the electromechanical actuator (the motor stages function as a motor to various output which would provide needed nominal torque to operate a device such as any electromechanical actuator connected by providing needed voltage levels such as discussed in P[0137-0140], and reduce short-circuit faults, see P[0039]) .

Ritchey in P[0134 indicates material could be ferromagnetic or electromagnet or magnet or other materials therefore could be low or high magnetic permeability material, furthermore the evidence shows steel permeability and magnetic intensity, furthermore, the disclosure uses ferromagnetic material which is the same material as in Ritchey, therefore, Ritchey is used to modify the material of the main primary reference, therefore, it is operating at the same curve as the applicant’s disclosure, also the steel saturation is close enough to be 2.1, which is also mentioned as saturation curve of applicant’s disclosure in P[0071], furthermore, permanent magnets provide magnetic flux and could be considered to concentrated flux since they supply flux and interact with the airgap and stator to move rotor around or generate power to the coil to supply the device, also a note that Ritchey is a modular device which provides various magnetic field and operation modes that maximize flux, energy and power therefore structures would operate at operating bends, curves and crossing, and more, one with ordinary skill in the art before the effective filling date of the invention to modify or change the operating modes and points of the different structures to optimize and maximize torque and flux generation of ferromagnetic materials so that they mimic structure claimed in the disclosure.   
Therefore, the combination of references used Hudelmaier in view of Ritchey and support of showing values of T field in Henderhshot teach the claims as currently claimed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-19 of U.S. Patent No. 10931163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Main differences will be highlighted in BOLD.  
Instant Application: 17119164
Conflicting U.S. Patent No. 10931163
1. An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; and at least three control systems, each control system powering and controlling a respective electromechanical conversion member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at a saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short- circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating a majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator.  
2. The electromechanical actuator according to claim 1, wherein, when each stator is provided with a stator yoke and each 34EURO940PUSAl 03B2529/US/2 stator yoke is made up of a stack of laminations, the width k, of the teeth and the height hc, of the stator yoke are defined by the following formulas: 
    PNG
    media_image1.png
    56
    325
    media_image1.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, L3t is an axial length of an electromechanical conversion member, and Kt is a stacking factor.



1. An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; and at least three control systems, each control system powering and controlling a respective electromechanical conversion member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at a saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating a majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator and wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height ha, of the stator yoke are defined by the following formulas:  
    PNG
    media_image2.png
    64
    310
    media_image2.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, B.ax is a maximum value of the induction, (D is an airgap 3Serial No. 15/767753Atty. Dkt. No. EUR0940PUSA 03B2529/US (NT/BL) flux at a pole in nominal operation, Lst is an axial length of an electromechanical conversion member, and Ks is a stacking factor.
3. The electromechanical actuator according to claim 1, wherein each winding is a single-layer winding, the teeth adjacent to a tooth surrounded by the winding not being surrounded by a respective winding.
2. The electromechanical actuator according to claim 1, wherein each winding is a single-layer winding, the teeth adjacent to a tooth surrounded by the winding not being surrounded by a respective winding.  

4. The electromechanical actuator according to claim 1, wherein each electromechanical conversion member is a magnetic flux- concentrating member.  

3. (Previously Presented) The electromechanical actuator according to claim 1, wherein each electromechanical conversion member is a magnetic flux-concentrating member.  

5. The electromechanical actuator according to claim 1, wherein each control system powers an electromechanical conversion member with polyphase AC, and each winding is concentric, each tooth being surrounded by the winding in which there flows a single phase of the polyphase AC.  

4. (Previously Presented) The electromechanical actuator according to claim 1, wherein each control system powers an electromechanical conversion member with polyphase AC, and each winding is concentric, each tooth being surrounded by the winding in which there flows a single phase of the polyphase AC.  


6. The electromechanical actuator according to claim 1, wherein each control system powers one of the electromechanical conversion members with three-phase AC, and two electromechanical 35EURO940PUSAl 03B2529/US/2 conversion members have a rotor in common, the common rotor co- operating with stators of the electromechanical conversion members the stators of the two electromechanical conversion members being assembled so as to co-operate with the common rotor to constitute a six-phase architecture.  


8. (Previously Presented) The electromechanical actuator according to claim 1, wherein each control system powers one of the electromechanical conversion members with three-phase AC, and two electromechanical conversion members have a rotor in common, the common rotor co-operating with stators of the electromechanical conversion members the stators of the two electromechanical conversion members being assembled so as to co-operate with the common rotor to constitute a six-phase architecture.  

7. The electromechanical actuator according to claim 1, wherein at least two electromechanical conversion members have a rotor in common, the common rotor co-operating with the stators of the at least two electromechanical conversion members.  

6. (Previously Presented) The electromechanical actuator according to claim 1, wherein at least two electromechanical conversion members have a rotor in common, the common rotor co-operating with the stators of the at least two electromechanical conversion members.  

8. The electromechanical actuator according to claim 6, wherein the stators co-operating with the common rotor are magnetically isolated from each other by non-magnetic radial separation.  

9. (Previously Presented) The electromechanical actuator according to claim 8, wherein the stators co-operating with the common rotor are magnetically isolated from each other by non-magnetic radial separation.  

9. The electromechanical actuator according to claim 1, wherein each stator is separated from the rotor by an airgap greater than 1 mm.  

10. (Previously Presented) The electromechanical actuator according to claim 1, wherein each stator is separated from the rotor by an airgap greater than 1 mm.  

10. The electromechanical actuator according to claim 9, wherein the airgap lies in a range from 1 mm to 2 mm.  

11. (Previously Presented) The electromechanical actuator according to claim 10, wherein the airgap lies in a range from 1 mm to 2 mm.  

11. The electromechanical actuator according to claim 1, wherein the magnetic poles are of sinusoidal shape so that a sinusoidal magnetic flux flows in each electromechanical conversion member.  

5. (Previously Presented) The electromechanical actuator according to claim 1, wherein the magnetic poles are of sinusoidal shape so that a sinusoidal magnetic flux flows in each electromechanical conversion member.  

12. The electromechanical actuator according to claim 1, wherein a first total number NP of pairs of magnetic poles and a second total number Nd of the teeth are such that: 36EURO940PUSAl 03B2529/US/2 
    PNG
    media_image3.png
    27
    263
    media_image3.png
    Greyscale
 where n is a positive integer.

7. (Previously Presented) The electromechanical actuator according to claim 1, wherein a first total number NP of pairs of magnetic poles and a second total number Nd of the teeth are such that: 
    PNG
    media_image4.png
    27
    264
    media_image4.png
    Greyscale
 where n is a positive integer.
13. An electrical flight control device comprising: at least one electromechanical actuator; at least one hydraulic actuator; and at least one mechanical transmission, each mechanical transmission enabling the electromechanical actuator to control a hydraulic actuator; wherein each electromechanical actuator is an actuator according to claim 1.
12. (Previously Presented) An electrical flight control device comprising: at least one electromechanical actuator; at least one hydraulic actuator; and at least one mechanical transmission, each mechanical transmission enabling the electromechanical actuator to control a hydraulic actuator; wherein each electromechanical actuator is an actuator according to claim 16.  
14. The electrical flight control device according to claim 13, wherein each mechanical transmission does not have a speed reduction member.  

13. (Previously Presented) The electrical flight control device according to claim 12, wherein each mechanical transmission does not have a speed reduction member.  
15. The electrical flight control device according to claim 13, wherein each mechanical transmission system is a linkage comprising a connecting rod and a crank.  

14. (Previously Presented) The electrical flight control device according to claim 12, wherein each mechanical transmission system is a linkage comprising a connecting rod and a crank. 
16. An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator having teeth and windings, each winding surrounding at least one tooth, the rotor having permanent magnets each having a north magnetic pole and a south magnetic pole; at least three control systems, each of the control systems powering and controlling a respective electromechanical conversion 37EURO940PUSAl 03B2529/US/2 member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short- circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator; and wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, wherein the permanent magnets are arranged in such a manner as to provide flux concentration in the airgap, thereby maximizing the torque of the electromechanical conversion member.  
17. The electromechanical actuator according to claim 16, the width k, of the teeth and the height hc, of the stator yoke are defined by the following formulas: 
    PNG
    media_image5.png
    56
    325
    media_image5.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in 38EURO940PUSAl 03B2529/US/2 nominal operation, L3t is an axial length of an electromechanical conversion member, and K3t is a stacking factor.

15. (Previously Presented) An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; 5Serial No. 15/767753Atty. Dkt. No. EUR0940PUSA 03B2529/US (NT/BL) at least three control systems, each control system powering and controlling a respective electromechanical conversion member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator; and wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height his of the stator yoke are defined by the following formulas:  
    PNG
    media_image6.png
    57
    301
    media_image6.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (D is an airgap flux at a pole in nominal operation, Lst is an axial length of an electromechanical conversion member, and Kst is a stacking factor.


18. The electromechanical actuator according to claim 16, wherein each electromechanical conversion member is a magnetic flux- concentrating member and wherein each control system powers an electromechanical conversion member with polyphase AC, and each winding is concentric, each tooth being surrounded by the winding in which there flows a single phase of the polyphase AC.  

17. (Currently Amended) The electromechanical actuator according to claim 15, wherein each control system powers an electromechanical conversion member with polyphase AC, and each winding is concentric, each tooth being surrounded by the winding in which there flows a single phase of the polyphase AC.  

19. The electromechanical actuator according to claim 16, wherein each control system powers one of the electromechanical conversion members with three-phase AC, and two electromechanical conversion members have a rotor in common, the common rotor co- operating with stators of the electromechanical conversion members the stators of the two electromechanical conversion members being assembled so as to co-operate with the common rotor to constitute a six-phase architecture.  

18. (Previously Presented) The electromechanical actuator according to claim 15, wherein each control system powers one of the electromechanical conversion members with three-phase AC, and two electromechanical conversion members have a rotor in common, the common rotor co-operating with stators of the electromechanical conversion 6Serial No. 15/767753Atty. Dkt. No. EUR0940PUSA 03B2529/US (NT/BL) members the stators of the two electromechanical conversion members being assembled so as to co-operate with the common rotor to constitute a six-phase architecture.  

20. The electromechanical actuator according to claim 16, wherein a first total number NP of pairs of magnetic poles and a second total number Nd of the teeth are such that: 
    PNG
    media_image7.png
    26
    263
    media_image7.png
    Greyscale
 where n is a positive integer.
19. (Currently Amended) The electromechanical actuator according to claim 15, wherein a first total number NP of pairs of magnetic poles and a second total number Nd of the teeth are such that: 
    PNG
    media_image8.png
    26
    264
    media_image8.png
    Greyscale
 where n is a positive integer.


Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 1, 3-7 and 16,18,19  are rejected under 35 U.S.C. 103 as being unpatentable over Hudelmaier (German Patent Publication DE 102013112525A1 hereinafter “Hudelmaier”) in view of Ritchey (US 20080088200 hereinafter “’Ritchey”) and as supported by J.R. Henderhshot et al. (Design of Brushless Permanent Magnet Motors” by J.R.Henderhshot et al. published 1994, ISBN: 978-0-19-859389 Pages 4-2 to 4-3 hereinafter “Intrinsic Evidence A” attached herewith). 
Re-claim 1,  Hudelmaier discloses an electromechanical actuator for electrical flight controls of an aircraft (P[0001], drive to steer a  system of a vehicle), the actuator comprising: a transmission shaft (P[0030], L.7) having an axis of rotation (axis of shaft); at least three electromechanical conversion members (P[0018], partial drives could be 2,3,4 or any number,8,9), each respectively provided with a stator (3,4,5, any number of drives would have stators, P[0030]) and a rotor (P[0030], L.6) secured to the transmission shaft (P[0030], L.7), the stator being provided with teeth and windings (P[0030],L.8), each winding surrounding at least one tooth (P[0030], L.10-11, single-layer winding around only every second tooth),; at least one control system (1,2, P[0040], L.5-6, power/control electronics), each control system powering and controlling (1,2) a respective electromechanical conversion member (each controls a partial drive, P[0003], redundant partial drives have power/electronic control electronics, windings with core and tooth); and at least three control systems (control electronics, P[0003], P0008], system could be 2,3,4,5, so it would have at least 2 control systems or at least 3 for three systems), each control system powers ( P[0040], power electronics, control electronics) an electromechanical conversion member (P[0040, L.5, power/control electronics of different sub drives/partial drives)  with three-phase AC (U,V,W, Fig.4), and two electromechanical conversion members (partial drives include stators and rotor and shaft) have a rotor in common (P[0030], L.6), one of said control system (control electronic)  being connected to a single electromechanical conversion member (P[0003], partial drives can have control electronics, and powering the conversion member with AC (U1, W1 phases are AC), enabling at least two of the electromechanical conversion members (redundant partial drives are enabled to provide power, any of drives in P[0018]) to mitigate a short-circuit type failure of another electromechanical conversion member (P[0033], the system is designed to avoid short circuit), with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator (P[0005], the device is enabled to have redundancy so at least 2 or 3 partial drives are running and connected where the electric machine continues to operate, therefore, if one device has a short circuit the controller provided control to achieve redundant system and keep steering the system, see P[0008], which is typical operation of a redundant system as explained in Hudelmaier).

    PNG
    media_image9.png
    901
    561
    media_image9.png
    Greyscale

Hudelmaier fails to explicitly teach the rotor rotatable about the axis of rotation, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole, wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority or of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator.  
However, Ritchey teaches the rotor (34) rotatable about the axis of rotation (18 is axis of rotation), the rotor being provided with permanent magnets (36a,36b) each having a north magnetic pole and a south magnetic pole (N, S, see Fig.7) , wherein the teeth (Pole cores 42 are teeth) are dimensioned so that each electromechanical conversion member (motor, three stage motor in Fig.11c,80, P[0137], the apparatus operates as a motor or generator, P[0140], the generator may work as a motor and may be divided into motor stages at least three stages could be a motor operation as in the claims) operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material (P[0104], cores are highly ferromagnetic cores, Magnetic Flux pass through high magnetic material having less leakage of flux, Intrinsic Evidence A Page 4-2, L.18-24 indicates that it is necessary to ensure magnetic flux density remains below level of magnetic saturation of steel in order to prevent any degradation of the operation, which is 1.6 T, and based on current application, 1.6 is maximum bending curve or knee point B is reached, which is typical for electric motors, which would be the case in Ritchey ferromagnetic steel, P[0019, 0020,) constituting the teeth (42), thus enabling at least two of the electromechanical conversion members (any two stages of Fig.11c, P[0112]to mitigate a short-circuit type failure (mitigate short-circuit faults, P[0039]) of another electromechanical conversion member P[0140], the motor stages are independent motor stages, and maintain output some stages may be motor stages, some may be inactive or left disengaged, when a motor fails another stages turns on and operates to make up for the to provide desired output), with one of the two electromechanical conversion members (any of the stages in P[0140]) compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member (inactive stages, P[0140]), while the other of the two electromechanical conversion members (other independent motor stages) delivers the nominal torque needed to operate the electromechanical actuator (the motor stages function as a motor to various output which would provide needed nominal torque to operate a device such as any electromechanical actuator connected by providing needed voltage levels such as discussed in P[0137-0140], and reduce short-circuit faults, see P[0039]) . 

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the teeth structure, and redundant three electromechanical conversion members operation disclosed by Hudelmaier wherein the rotor rotatable about the axis of rotation, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole, wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator as suggested by Ritchey in combination with the Intrinsic Evidence therefore using ferromagnetic material for stator teeth material with flux densities in steel kept less than 1.6T, to prevent restricting winding flux linking and prevent waste of material as indicated in Intrinsic Evidence A, Page. 4-2, and also to provide multistage motor operation providing efficient mechanical and electrical energy conversion, and provide adaptable system with more than a single “sweet spot, increase power efficiency and reduce short-circuit fault, see P[0039],and employs unique beneficial fault control mechanism see P[0040]) and prevent damage and hazardous situations and provide staging and control needs as desired for a redundant, multistage independent system operation  and provide better safety and eliminate faulty components and short circuits or modules  and synch them properly (Ritchey, see P[0037-0043]).


    PNG
    media_image10.png
    519
    901
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    474
    803
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    602
    782
    media_image12.png
    Greyscale

Re-claim 3, as best understood, Hudelmaier as modified discloses the electromechanical actuator according to claim 1, wherein each winding (3, 4) is a single-layer winding (P [0030], L.11), the teeth adjacent to a tooth surrounded by a winding not being surrounded by a respective winding (P [0030], winding on every second tooth is wound).  
Re-claim 14, as best understood, Hudelmaier as modified discloses the electromechanical actuator according to claim 1 above.
Hudalmaier further discloses wherein each electromechanical conversion member (stator core, partial drive stator) is a magnetic flux-concentrating member (tooth of stator windings of 3 and 4 collect magnetic flux, windings provide more flux).  
Re-claim 5, as best understood, Hudelmaier as modified discloses the electromechanical actuator according to claim 1, wherein each control system ( P[0040], power electronics, control electronics) powers an electromechanical conversion member (P[0040, L.5, power/control electronics of different sub drives/partial drives) with polyphase AC (U1-U3, W1-W3, V1-V3, see Fig.4) , and each winding is concentric (annotated Fig.4), each tooth (annotated Fig.4) being surrounded by a winding (annotated Fig.4, any of the tooth) in which there flows a single phase (U1 winding is around tooth) of the polyphase AC (see Fig4, U1 single phase flows in winding which is polyphase AC).  
Re-claim 6, as best understood, Hudelmaier as modified discloses the electromechanical actuator according to claim 1, wherein each control system powers ( P[0040], power electronics, control electronics) an electromechanical conversion member (P[0040, L.5, power/control electronics of different sub drives/partial drives)  with three-phase AC (U,V,W, Fig.4), and two electromechanical conversion members (partial drives include stators and rotor and shaft) have a rotor in common (P[0030], L.6), the common rotor (P[0030], L.6) co-operating with the stators (3,4,5, of many partial drives, 2,3,4, or more partial drives, P[0018]) of the electromechanical conversion members (any partial drives) the stators (2,3,5) of the two electromechanical conversion members (any of the partial drives, at least 3, P[0018]) being assembled so as to co-operate with the common rotor (P{0030], L.6-7, common rotor, magnetic field generated by windings act on the rotor) to constitute a six-phase architecture (U1,U2,V1, V2,W1, W2, are six phase architecture).  
Re-claim 7, as best understood, Hudelmaier as modified discloses the  electromechanical actuator according to claim 1, wherein at least two electromechanical conversion members (at least 2 partial drives, P[0018], any number of partial drives) have a rotor in common rotor (P[0030], L.6), the common rotor co- operating with the stators (3,4,5) of the at least two electromechanical conversion members (P[0019], first and second windings exert toque on one rotor, P[0030, two stator windings 3, 4, act on same common rotor).  

Re-claim 16,  Hudelmaier discloses an electromechanical actuator for electrical flight controls of an aircraft (P[0001], drive to steer a  system of a vehicle), the actuator comprising: a transmission shaft (P[0030], L.7) having an axis of rotation (axis of shaft); at least three electromechanical conversion members (P[0018], partial drives could be 2,3,4 or any number,8,9), each respectively provided with a stator (3,4,5, any number of drives would have stators, P[0030]) and a rotor (P[0030], L.6) secured to the transmission shaft (P[0030], L.7), the stator being provided with teeth and windings (P[0030],L.8), each winding surrounding at least one tooth (P[0030], L.10-11, single-layer winding around only every second tooth),; at least one control system (1,2, P[0040], L.5-6, power/control electronics), each control system powering and controlling (1,2) a respective electromechanical conversion member (each controls a partial drive, P[0003], redundant partial drives have power/electronic control electronics, windings with core and tooth); and at least three control systems (control electronics, P[0003], P0008], system could be 2,3,4,5, so it would have at least 2 control systems or at least 3 for three systems), each control system powers ( P[0040], power electronics, control electronics) an electromechanical conversion member (P[0040, L.5, power/control electronics of different sub drives/partial drives)  with three-phase AC (U,V,W, Fig.4), and two electromechanical conversion members (partial drives include stators and rotor and shaft) have a rotor in common (P[0030], L.6), one of said control system (control electronic)  being connected to a single electromechanical conversion member (P[0003], partial drives can have control electronics, and powering the conversion member with AC (U1, W1 phases are AC), enabling at least two of the electromechanical conversion members (redundant partial drives are enabled to provide power, any of drives in P[0018]) to mitigate a short-circuit type failure of another electromechanical conversion member (P[0033], the system is designed to avoid short circuit), with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator (P[0005], the device is enabled to have redundancy so at least 2 or 3 partial drives are running and connected where the electric machine continues to operate, therefore, if one device has a short circuit the controller provided control to achieve redundant system and keep steering the system, see P[0008], which is typical operation of a redundant system as explained in Hudelmaier).

    PNG
    media_image9.png
    901
    561
    media_image9.png
    Greyscale

Hudelmaier fails to explicitly teach the rotor rotatable about the axis of rotation, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole, wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority or of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator.  
However, Ritchey teaches the rotor (34) rotatable about the axis of rotation (18 is axis of rotation), the rotor being provided with permanent magnets (36a,36b) each having a north magnetic pole and a south magnetic pole (N, S, see Fig.7) , wherein the teeth (Pole cores 42 are teeth) are dimensioned so that each electromechanical conversion member (motor, three stage motor in Fig.11c,80, P[0137], the apparatus operates as a motor or generator, P[0140], the generator may work as a motor and may be divided into motor stages at least three stages could be a motor operation as in the claims) operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material (P[0104], cores are highly ferromagnetic cores, Magnetic Flux pass through high magnetic material having less leakage of flux, Intrinsic Evidence A Page 4-2, L.18-24 indicates that it is necessary to ensure magnetic flux density remains below level of magnetic saturation of steel in order to prevent any degradation of the operation, which is 1.6 T, and based on current application, 1.6 is maximum bending curve or knee point B is reached, which is typical for electric motors, which would be the case in Ritchey ferromagnetic steel, P[0019, 0020,) constituting the teeth (42), thus enabling at least two of the electromechanical conversion members (any two stages of Fig.11c, P[0112]to mitigate a short-circuit type failure (mitigate short-circuit faults, P[0039]) of another electromechanical conversion member P[0140], the motor stages are independent motor stages, and maintain output some stages may be motor stages, some may be inactive or left disengaged, when a motor fails another stages turns on and operates to make up for the to provide desired output), with one of the two electromechanical conversion members (any of the stages in P[0140]) compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member (inactive stages, P[0140]), while the other of the two electromechanical conversion members (other independent motor stages) delivers the nominal torque needed to operate the electromechanical actuator (the motor stages function as a motor to various output which would provide needed nominal torque to operate a device such as any electromechanical actuator connected by providing needed voltage levels such as discussed in P[0137-0140], and reduce short-circuit faults, see P[0039]) . 

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the teeth structure, and redundant three electromechanical conversion members operation disclosed by Hudelmaier wherein the rotor rotatable about the axis of rotation, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole, wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bending a curve plotting variation of the magnetic induction bend  [magnetic flux density] of the ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator as suggested by Ritchey in combination with the Intrinsic Evidence therefore using ferromagnetic material for stator teeth material with flux densities in steel kept less than 1.6T, to prevent restricting winding flux linking and prevent waste of material as indicated in Intrinsic Evidence A, Page. 4-2, and also to provide multistage motor operation providing efficient mechanical and electrical energy conversion, and provide adaptable system with more than a single “sweet spot, increase power efficiency and reduce short-circuit fault, see P[0039],and employs unique beneficial fault control mechanism see P[0040]) and prevent damage and hazardous situations and provide staging and control needs as desired for a redundant, multistage independent system operation  and provide better safety and eliminate faulty components and short circuits or modules  and synch them properly (Ritchey, see P[0037-0043]).
Re-claim 18, Hudelmaier as modified discloses the electromechanical actuator according to claim 16, wherein each control system ( P[0040], power electronics, control electronics) powers an electromechanical conversion member (P[0040, L.5, power/control electronics of different sub drives/partial drives) with polyphase AC (U1-U3, W1-W3, V1-V3, see Fig.4) , and each winding is concentric (annotated Fig.4), each tooth (annotated Fig.4) being surrounded by a winding (annotated Fig.4, any of the tooth) in which there flows a single phase (U1 winding is around tooth) of the polyphase AC (see Fig4, U1 single phase flows in winding which is polyphase AC).  
Re-claim 19, as best understood, Hudelmaier as modified discloses the electromechanical actuator according to claim 16, wherein each control system powers ( P[0040], power electronics, control electronics) an electromechanical conversion member (P[0040, L.5, power/control electronics of different sub drives/partial drives)  with three-phase AC (U,V,W, Fig.4), and two electromechanical conversion members (partial drives include stators and rotor and shaft) have a rotor in common (P[0030], L.6), the common rotor (P[0030], L.6) co-operating with the stators (3,4,5, of many partial drives, 2,3,4, or more partial drives, P[0018]) of the electromechanical conversion members (any partial drives) the stators (2,3,5) of the two electromechanical conversion members (any of the partial drives, at least 3, P[0018]) being assembled so as to co-operate with the common rotor (P{0030], L.6-7, common rotor, magnetic field generated by windings act on the rotor) to constitute a six-phase architecture (U1,U2,V1, V2,W1, W2, are six phase architecture).  
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Hudelmaier in view of Ritchey as supported by J.R.Henderhshot as applied to claim 21, and in further view of Hanlon et al. (US PG Pub 2008015639 hereinafter “Hanlon”).. 
Re-claim 8, as best understood, Hudelmaier discloses the electromechanical actuator according to claim 6 above.
Hudelmaier fails to explicitly teach wherein the stators co-operating with the common rotor are magnetically isolated from each other by non- magnetic radial separation.  
However, Hanlon teaches wherein the stators (402,406, Fig.6) co-operating with the common rotor (404, see Fig.6) are magnetically isolated from each other by non- magnetic radial separation (the stators are separated from each other see Fig.7 by an air gap which is non-magnetic radial separation, air, separated stators, P[0037]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stators co-operating with the common rotor disclosed by Hudelmaier as modified wherein the stators co-operating with the common rotor are magnetically isolated from each other by non- magnetic radial separation as suggested by Hanlon to prevent common mode failure of stator systems, provide better reliability an provide backup mechanism and dampening system with different stators  (Hanlon, P[0005,0036-0037]).

    PNG
    media_image13.png
    313
    426
    media_image13.png
    Greyscale

Claim 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Hudelmaier in view of Ritchey as supported by J.R.Henderhshot as applied to claim 1, and in further view of Pietromonaco (US PG Pub 20160079893 hereinafter “Pieromonaco”). 
Re-claim 9, as best understood, Hudelmaier as modified discloses the electromechanical actuator according to claim 1 above, 
Hudelmajer as modified fails to explicitly teach wherein each stator is separated from a rotor by an airgap greater than 1 mm.  
However, Pieromonaco teaches wherein each stator (14, 16) is separated from a rotor (12) by an airgap greater than 1 mm (P [0068], L.13).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor and stator disclosed by Hudelmajer as modified wherein each stator is separated from a rotor by an airgap greater than 1 mm as suggested by Pieromonaco to provide high torque (Pieromonaco [P0068], L.13-14).   

    PNG
    media_image14.png
    491
    639
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    365
    371
    media_image15.png
    Greyscale

Re-claim 10, Hudelmajer as modified discloses the electromechanical actuator according to claim 9 above, 
Hudelmajer as modified fails to explicitly wherein the airgap lies in the range 1 mm to 2 mm.  
However, Pieromonaco teaches wherein the airgap lies in the range 1 mm to 2 mm (P [0068], L.13, gap is 1 mm or greater lies with 1 to 2 mm).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor and stator disclosed by Hudelmajer as modified wherein the airgap lies in the range 1 mm to 2 mm suggested by Pieromonaco to provide high torque (Pieromonaco, P [0068], L.13-14).   

Claim 11,12,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudelmaier in view of Ritchey as supported by J.R.Henderhshot as applied to claim 16, and in further view of Neubauer et al. (US Pg Pub 20110290581 hereinafter “Neubauer”). 
Re-claim 11, Hudelmaier as modified discloses the electromechanical actuator according to claim 1. 
Hudelmaier as modified fails to explicitly disclose wherein the magnetic poles are of sinusoidal shape so that a sinusoidal magnetic flux flows in each electromechanical conversion member.  
However, Neubauer discloses wherein the magnetic poles (52) are of sinusoidal shape (see Fig.2) so that a sinusoidal magnetic flux flows (P [0027], sinus pole allow for path along circumferential line which leads to sinus-shaped magnetic induction) in each electromechanical conversion member (5).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the poles disclosed by Hudelmaier as modified wherein the magnetic poles are of sinusoidal shape so that a sinusoidal magnetic flux flows in each electromechanical conversion member as suggested by Neubauer to provide Sinus pole shape for sinus shaped induction which reduces eddy current losses and reduces noise (Neubauer, P [0010]).   

    PNG
    media_image16.png
    752
    718
    media_image16.png
    Greyscale

Re-claim 12,  Hudelmaier as modified discloses the electromechanical actuator according to claim 1 as applied above. 
Hudelmaier as modified fails to explicitly teach wherein the first total number NP of pairs of magnetic poles and the second total number Nd of the teeth are such that: 
    PNG
    media_image17.png
    28
    282
    media_image17.png
    Greyscale
 where n is a positive integer.  
However, Neubauer teaches wherein the first total number NP of pairs of magnetic poles (52, see Fig.2, NP = 5 pairs of magnetic poles) and the second total number Nd of the teeth (56, there are 12 teeth Nd = 12) are such that:  
    PNG
    media_image17.png
    28
    282
    media_image17.png
    Greyscale
 where n is a positive integer (at least 1), Neubauer structure teaches: (4*1-3) 5 = 5 < 12 < (4*1-1)5 = 15.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the poles and teeth relationship disclosed by Hudelmaier as modified wherein the first total number NP of pairs of magnetic poles and the second total number Nd of the teeth are such that: 
    PNG
    media_image17.png
    28
    282
    media_image17.png
    Greyscale
 where n is a positive integer  as suggested by Neubauer to provide Sinus pole shape for sinus shaped induction which reduces eddy current losses and reduces noise (Neubauer, P [0010]).   
Re-claim 20, Hudelmaier as modified discloses the electromechanical actuator according to claim 16 as applied above. 
Hudelmaier as modified fails to explicitly teach wherein the first total number NP of pairs of magnetic poles and the second total number Nd of the teeth are such that: 
    PNG
    media_image17.png
    28
    282
    media_image17.png
    Greyscale
 where n is a positive integer.  
However, Neubauer teaches wherein the first total number NP of pairs of magnetic poles (52, see Fig.2, NP = 5 pairs of magnetic poles) and the second total number Nd of the teeth (56, there are 12 teeth Nd = 12) are such that:  
    PNG
    media_image17.png
    28
    282
    media_image17.png
    Greyscale
 where n is a positive integer (at least 1), Neubauer structure teaches: (4*1-3) 5 = 5 < 12 < (4*1-1)5 = 15.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the poles and teeth relationship disclosed by Hudelmaier as modified wherein the first total number NP of pairs of magnetic poles and the second total number Nd of the teeth are such that: 
    PNG
    media_image17.png
    28
    282
    media_image17.png
    Greyscale
 where n is a positive integer  as suggested by Neubauer to provide Sinus pole shape for sinus shaped induction which reduces eddy current losses and reduces noise (Neubauer, P [0010]).   

Claim 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Hudelmaier in view of Ritchey as supported by J.R.Henderhshot as applied to claim 1, and in further view of Chaduc et al. (US PG Pub 20130168501 hereinafter “Chaduc”). 
Re-claim 13, Hudelmaier as modified discloses the actuator of claim 1 above. 
Hudermaier fails to explicitly teach an electrical flight control device comprising: at least one electromechanical actuator; at least one hydraulic actuator; and at least one mechanical transmission, each mechanical transmission enabling an electromechanical actuator to control a hydraulic actuator; wherein each electromechanical actuator is an actuator.  
Chadue teaches an electrical flight control device (10) comprising: at least one electromechanical actuator (2 and 5 includes electromechanical actuator/motor); at least one hydraulic actuator (8); and at least one mechanical transmission (7), each mechanical transmission (7) enabling an electromechanical actuator (5, P[0069]) to control a hydraulic actuator (8, 7 controls 8, with input from 5, 2); wherein each electromechanical actuator (2,5) is an actuator (actuates the hydraulic actuator, via 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator system and x by wire system disclosed by Hudelmaier as modified an electrical flight control device comprising: at least one electromechanical actuator; at least one hydraulic actuator; and at least one mechanical transmission, each mechanical transmission enabling an electromechanical actuator to control a hydraulic actuator; wherein each electromechanical actuator is an actuator as suggested by Chadue to retrofit legacy old heavy mechanical systems with more wire/electronic systems to minimize weight, provide modern high performance control system (Chadue, P[0019-0022]).   

    PNG
    media_image18.png
    307
    693
    media_image18.png
    Greyscale

Re-claim 14, as best understood, Hudelmaier as modified discloses the electrical flight control device according to claim 13. 
However, Hudermaier fails to explicitly teach wherein each mechanical transmission does not have a speed reduction member.  
However, Chadue discloses that the each mechanical transmission (7) does not have a speed reduction member (7 is mechanical linkage, no brakes it just transmits motion).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator system and x by wire system disclosed by Hudelmaier as modified wherein each mechanical transmission does not have a speed reduction member as suggested by Chadue to retrofit legacy old heavy mechanical systems with more wire/electronic systems to minimize weight, provide modern high performance control system (Chadue, P [0019-0022]).   
Re-claim 15, Hudelmaier as modified discloses the electrical flight control device according to claim 13. 
However, Hudermaier fails to explicitly teach each mechanical transmission system is a linkage comprising a connecting rod and a crank.  
However, Chadue discloses that the each mechanical transmission (7) is a linkage comprising a connecting rod and a crank (7 is mechanical linkage, no brakes it just transmits motion, see P 0080, rods, push pull, bell cranks).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator system and x by wire system disclosed by Hudelmaier as modified wherein each mechanical transmission system is a linkage comprising a connecting rod and a crank as taught by Chadue to retrofit legacy old heavy mechanical systems with more wire/electronic systems to minimize weight, provide modern high performance control system (Chadue, P [0019-0022]). 
Allowable Subject Matter
Claim 2 as best understood is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2, as best understood, recites, inter alia, “ The electromechanical actuator according to claim 1, wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height he of the stator yoke are defined by the following formulas:  3Serial No.: UnknownAtty. Dkt. No. EURO940PUSA 
    PNG
    media_image19.png
    60
    325
    media_image19.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, Lst is an axial length of the electromechanical conversion member, and Kst is a stacking factor. )” 
 
    PNG
    media_image20.png
    470
    559
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    277
    479
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    524
    518
    media_image22.png
    Greyscale
 
Regarding independent claim 2 and 1as best understood, combination, the closest prior art, Hudelmaier, Hanlon, Pietromonaco, Neubauer, Chadue and Ritchey alone or in combination all fail to teach any part of claim 2, in combination with claim 16 of as outlined of an electromechanical actuator for electrical flight controls of an aircraft, the actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; at least one control system, each control system powering and controlling a respective electromechanical conversion member; and at least three control systems, a control system being connected to a single electromechanical conversion member and powering the conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of the magnetic induction of the ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority or indeed all of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator. wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height he of the stator yoke are defined by the following formulas:  3Serial No.: UnknownAtty. Dkt. No. EURO940PUSA 
    PNG
    media_image19.png
    60
    325
    media_image19.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, Lst is an axial length of the electromechanical conversion member, and Kst is a stacking factor.” . 


The prior art of record in all the IDS, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 16 and 17 An electromechanical actuator for electrical flight controls of an aircraft, the actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; at least one control system, each control system powering and controlling a respective electromechanical conversion member; and at least three control systems, a control system being connected to a single electromechanical conversion member and powering the conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of the magnetic induction of the ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority or indeed all of the short-circuit torque coming from the failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator. wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height he of the stator yoke are defined by the following formulas:  3Serial No.: UnknownAtty. Dkt. No. EURO940PUSA 
    PNG
    media_image19.png
    60
    325
    media_image19.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, Lst is an axial length of the electromechanical conversion member, and Kst is a stacking factor.” The combination of claim 16 and 17 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claims above which is unique.  

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 and 16 combination, recites, inter alia, “ An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; at least three control systems, each control system powering and controlling a respective electromechanical conversion member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator; when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height he of the stator yoke are defined by the following formulas:  3Serial No.: UnknownAtty. Dkt. No. EURO940PUSA 
    PNG
    media_image19.png
    60
    325
    media_image19.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, Lst is an axial length of the electromechanical conversion member, and Kst is a stacking factor. )” 
 
    PNG
    media_image20.png
    470
    559
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    277
    479
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    524
    518
    media_image22.png
    Greyscale
 
Regarding claims 17 and 16, combination, the closest prior art, Hudelmaier, Hanlon, Pietromonaco, Neubauer, Chadue and Ritchey alone or in combination all fail to teach claim 17 and 16of as outlined of An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; at least three control systems, each control system powering and controlling a respective electromechanical conversion member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator; wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height he of the stator yoke are defined by the following formulas:  3Serial No.: UnknownAtty. Dkt. No. EURO940PUSA 
    PNG
    media_image19.png
    60
    325
    media_image19.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, Lst is an axial length of the electromechanical conversion member, and Kst is a stacking factor.” . 
The prior art of record in all the IDS, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 31 An electromechanical actuator for electrical flight controls of an aircraft, the electromechanical actuator comprising: a transmission shaft having an axis of rotation; at least three electromechanical conversion members, each respectively provided with a stator and a rotor secured to the transmission shaft and rotatable about the axis of rotation, the stator being provided with teeth and windings, each winding surrounding at least one tooth, the rotor being provided with permanent magnets each having a north magnetic pole and a south magnetic pole; at least three control systems, each control system powering and controlling a respective electromechanical conversion member with one of the control systems being connected to a single electromechanical conversion member and powering the single electromechanical conversion member with AC; wherein the teeth are dimensioned so that each electromechanical conversion member operates at the saturation bend in a curve plotting variation of a magnetic induction of a ferromagnetic material constituting the teeth, thus enabling at least two of the electromechanical conversion members to mitigate a short-circuit type failure of another electromechanical conversion member, with one of the two electromechanical conversion members compensating the majority of the short-circuit torque coming from a failed electromechanical conversion member, while the other of the two electromechanical conversion members delivers the nominal torque needed to operate the electromechanical actuator; wherein, when each stator is provided with a stator yoke and each stator yoke is made up of a stack of laminations, the width fd of the teeth and the height he of the stator yoke are defined by the following formulas:  3Serial No.: UnknownAtty. Dkt. No. EURO940PUSA 
    PNG
    media_image19.png
    60
    325
    media_image19.png
    Greyscale
 where Td is the axial length of a tooth, Bg is the airgap induction in nominal operation, Kfe is a swelling coefficient, Bmax is a maximum value of the induction, (Dg is an airgap flux at a pole in nominal operation, Lst is an axial length of the electromechanical conversion member, and Kst is a stacking factor.” The combination of claim 16 and 17 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claims above which is unique.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834